Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered June 14, 1995, which, upon jury verdict, dismissed the action, unanimously affirmed, without costs.
Plaintiffs contentions that the Trial Judge willfully acted to sabotage her case and ensure a defense verdict are unpreserved for appellate review, since plaintiff did not register that complaint, in any form, prior to rendition of the verdict (see, People v Yut Wai Tom, 53 NY2d 44, 56; Papa v City of New York, 194 AD2d 527, 530, lv denied 82 NY2d 918). We do not find any fundamental error warranting reversal. Viewing the trial as a whole, the Trial Judge did not deprive plaintiff of a fair trial (cf., Biener v City of New York, 47 AD2d 520, 521; Schrager v New York Univ., 227 AD2d 189). Plaintiff’s contentions concerning defense counsel’s summation are also unpreserved. We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.